Exhibit 10.44

 

December 20, 2002

 

 

 

COMMERCIAL LEASE AND DEPOSIT RECEIPT

 

RECEIVED FROM Monterey Pasta Company, a Delaware Corporation, hereinafter
referred to as LESSEE, the sum of $2,975.00 (Two Thousand Nine Hundred Seventy
Five and xx/100 DOLLARS), evidenced by a company check, as a deposit which upon
acceptance of this lease shall belong to Lessor and shall be applied as follows:

 

 

 

TOTAL

 

RECEIVED

 

BALANCE DUE PRIOR TO OCCUPANCY

 

Rent for the period from 3-1-03 to 3-31-03

 

$

1,487.50

 

$

1,487.50

 

$

-0-

 

Security deposit

 

$

1,487.50

 

$

1,487.50

 

$

-0-

 

Other 

 

$

-0-

 

$

-0-

 

$

-0-

 

TOTAL

 

$

2,975.00

 

$

2,975.00

 

$

-0-

 

 

In the event that this lease is not accepted by the Lessor within 5 days, the
total deposit received shall be refunded.

 

Lessee hereby offers to lease from Lessor the premises situated in the City of
Salinas County of Monterey State of California described as 1514 Moffett Street
Suite E. Zip 93905

 

upon the following TERMS and CONDITIONS:

 

1.                                       TERM:  The term hereof shall commence
on:  March 1, 2003  and expire on: February 28, 2006

 

2.                                       RENT:  The total rent shall be
$1,487.50  payable as follows:  On the first day of each month, Lessee shall pay
a late fee of $100.00 for any payment that is not received by the fifth of each
month.  All rents shall be paid to Owner or his authorized agent, at the
following address 1518 Moffett Street Suite E. Salinas, CA 93905, or at such
other places as may be designated by Owner from time to time.

 

3.                                       USE:  The premises are to be used for
the operation of General office space and for no other purpose.  and for no
other purpose, without prior written consent of Lessor.

 

4.                                       USES PROHIBITED:  Lessee shall not use
any portion of the premises for purposes other than those specified hereinabove,
and no use shall be made or permitted to be made upon the premises, nor acts
done, which will increase the existing rate of insurance upon the property, or
cause cancellation of insurance policies covering said property. Lessee shall
not conduct or permit any sale by auction on the premises.

 

5.                                       ASSIGNMENT AND SUBLETTING:  Lessee
shall not assign this lease or sublet any portion of the premises without prior
written consent of the Lessor, which shall not be unreasonably withheld.  Any
such assignment or subletting without consent shall be void and, at the option
of the Lessor, may terminate this lease.

 

6.                                       ORDINANCES AND STATUTES:  Lessee shall
comply with all statutes, ordinances and requirements of all municipal, state
and federal authorities now in force, or which may hereafter be in force,
pertaining to the premises, occasioned by or affecting the use thereof by
Lessee.  The commencement or pendency of any state or federal court abatement
proceeding affecting the use of the premises shall, at the option of the Lessor,
be deemed a breach hereof.

 

7.                                       MAINTENANCE, REPAIRS, ALTERATIONS: 
Lessee acknowledges that the premises are in good order and repair, unless
otherwise indicated herein.  Lessee shall, at his own expense and at all times,
maintain the premises in good and safe condition, including plate glass,
electrical wiring, plumbing and heating installations and any other system or
equipment upon the premises and shall surrender the same, at termination hereof,
in as good condition as received, normal wear and tear excepted.  Lessee shall
be responsible for all repairs required, excepting the roof, exterior walls,
structural foundations, and

See ADDENDUM #1 which shall be maintained by Lessor.

 

No improvement or alteration of the premises shall be made without the prior
written consent of the Lessor.  Prior to the commencement of any substantial
repair, improvement, or alteration, Lessee shall give Lessor at least two (2)
days written notice in order that Lessor may post appropriate notices to avoid
any liability for liens.

 

Lessee shall not commit any waste upon the premises, or any nuisance or act
which may disturb the quiet enjoyment of any tenant in the building.

 

ENTRY AND INSPECTION:  Lessee shall permit Lessor or Lessor’s agents to enter
upon the premises at reasonable times and upon reasonable notice, for the
purpose of inspecting the same, and will permit Lessor at any time within sixty
(60) days prior to the expiration of this lease, to place upon the premises any
usual “To Let” or “For Leases and permit persons desiring to lease the same to
inspect the premises thereafter.

 

8.                                       INDEMNIFICATION:  See ADDENDUM #1

 

9.                                       POSSESSION:  If Lessor is unable to
deliver possession of the premises at the commencement hereof, Lessor shall not
be liable for any damage caused thereby, nor shall this lease be void or
voidable, but Lessee shall not be liable for any rent until possession is
delivered. Lessee may terminate this lease if possession is not delivered within
30 days of the commencement of the term hereof.

 

10.                                 INSURANCE:  Lessee, at his expense, shall
maintain plate glass and public liability insurance including bodily injury and
property damage insuring Lessee and Lessor with minimum coverage as follows
1,000,000.00 combined single limits

 

Lessee shall provide Lessor with a Certificate of Insurance showing Lessor as
additional insured.  The Certificate shall provide for a ten-day written notice
to Lessor in the event of cancellation or material change of coverage.

 

To the maximum extent permitted by insurance policies which may be owned by
Lessor or Lessee, Lessee and Lessor, for the benefit of each other, waive any
and all rights of subrogation which might otherwise exist.

 

11.                                 UTILITIES:  Lessee agrees that he shall be
responsible for the payment of all utilities, including gas, electricity, and
services delivered to the premises.

 

12.                                 SIGNS:  Lessor reserves the exclusive right
to the roof, side and rear walls of the Premises.  Lessee shall not construct
any projecting sign or awning without the prior written consent of Lessor which
consent shall not be unreasonably withheld.

 

13.                                 ABANDONMENT OF PREMISES:  Lessee shall not
vacate or abandon the premises at any time during the term hereof, and if Lessee
shall abandon or vacate the premises, or be dispossessed by process of law, or
otherwise, any personal property belonging to Lessee left upon the premises
shall be deemed to be abandoned, at the option of Lessor.

 

14.                                 CONDEMNATION:  If any part of the premises
shall be taken or condemned for public use, and a part thereof remains which is
susceptible of occupation hereunder, this lease shall-as to the part taken,
terminate as of the date the condemner acquires possession, and thereafter
Lessee shall be required to pay such proportion of the rent for the remaining
term as the value of the premises remaining bears to the total value of the
premises at the date of condemnation; provided however, that Lessor may at his
option, terminate this lease as of the date the condemner acquires possession.
In the event that the demised premises are condemned in whole, or that such
portion is condemned that the remainder is not susceptible for use hereunder,
this lease shall terminate upon the date upon which the condemner acquires
possession.  All sums which may be payable on account of any condemnation shall
belong to the Lessor, and Lessee shall not be entitled to any part thereof,
provided however, that Lessee shall be entitled to retain any amount awarded to
him for his trade fixtures or moving expenses.

 

15.                                 TRADE FIXTURES:  Any and all improvements
made to the premises during the term hereof shall belong to the Lessor, except
trade fixtures of the Lessee.  Lessee may, upon termination hereof, remove all
his trade fixtures, but shall repair or pay for all repairs necessary for
damages to the premises occasioned by removal.

 

16.                                 DESTRUCTION OF PREMISES:  In the event of a
partial destruction of the premises during the term hereof, from any cause,
Lessor shall forthwith repair the same, provided that such repairs can be made
within sixty (60) days under existing governmental laws and regulations, but
such partial destruction shall not terminate this lease, except that Lessee
shall be entitled to a proportionate reduction of rent while such repairs are
being made, based upon the extent to which the making of such repairs shall
interfere with the business of Lessee on the premises. If such repairs cannot be
made within said sixty (60) days, Lessor, at his option, may make the same
within a reasonable time, this lease continuing in effect with the rent
proportionately abated as aforesaid, and in the event that Lessor shall not
elect to make such repairs which cannot be made within sixty (60) days, this
lease may be terminated at the option of either party.

 

In the event that the building in which the demised premises may be situated is
destroyed to an extent of not less than one-third of the replacement costs
thereof, Lessor may elect to terminate this lease whether the demised premises
be injured or not. A total destruction of the building in which the premises may
be situated shall terminate this lease.

 

In the event of any dispute between Lessor and Lessee with respect to the
provisions hereof, the matter shall be settled by arbitration in such a manner
as the parties may agree upon, or if they cannot agree, in accordance with the
rules of the American Arbitration Association.

 

17.                                 HAZARDOUS MATERIALS:  Lessee shall not use,
store, or dispose of any hazardous substances upon the premises, except use and
storage of such substances if they are customarily used in lessee’s business,
and such use and storage complies with all environmental laws. Hazardous
substances means any hazardous waste, substance or toxic materials regulated
under any environmental laws or regulations applicable to the property.

 

1

--------------------------------------------------------------------------------


 

18.                                 INSOLVENCY:  In the event a receiver is
appointed to take over the business of Lessee, or in the event Lessee makes a
general assignment for the benefit of creditors, or Lessee takes or suffers any
action under any insolvency or bankruptcy act, the same shall constitute breach
of this lease by Lessee.

 

19.                                 REMEDIES OF OWNER ON DEFAULT:  In the event
of any breach of this lease by Lessee, Lessor may, at his option, terminate the
lease and recover from Lessee:  (a) the worth at the time of award of the unpaid
rent which was earned at the time of termination; (b) the worth at the time of
award of the amount by which the unpaid rent which would have been earned after
termination until the time of the award exceeds the amount of such rental loss
that the Lessee proves could have been reasonably avoided; (c) the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
aver the time of award exceeds the amount of such rental loss that Lessee proves
could be reasonably avoided; and (d) any other amount necessary to compensate
Lessor for all detriment proximately caused by Lessee’s failure to perform his
obligations under the lease or which in the ordinary course of things would be
likely to result therefrom.

 

Lessor may, in the alternative, continue this lease in effect, as long as Lessor
does not terminate Lessee’s right to possession, and Lessor may enforce all his
rights and remedies under the lease, including the right to recover the rent as
it becomes due under the lease.  If said breach of lease continues, Lessor may,
at any time thereafter, elect to terminate the lease.

 

Nothing contained herein shall be deemed to limit any other rights or remedies
which Lessor may have.

 

20.                                 SECURITY: The security deposit set forth
above, if any, shall secure the performance of the Lessee’s obligations
hereunder.  Lessor may, but shall not be obligated to apply all or portions of
said deposit on account of Lessee’s obligations hereunder.  Any balance
remaining upon termination shall be resumed to Lessee.  Lessee shall not have
the right to apply the Security Deposit in payment of the last month’s rent.

 

21.                                 DEPOSIT REFUNDS:  The balance of all
deposits shall be refunded within two weeks from date possession is delivered to
Owner or his authorized Agent, together with a statement showing any charges
made against such deposits by Owner.

 

22.                                 ATTORNEY’S FEES:  In case suit should be
brought for recovery of the premises, or for any sum due hereunder, or because
of any act which may arise out of the possession of the premises, by either
party, the prevailing party shall be entitled to all costs incurred in
connection with such action, including a reasonable attorney’s fee.

 

23.                                 WAIVER:  No failure of Lessor to enforce any
term hereof shall be deemed to be a waiver.

 

24.                                 NOTICES:  Any notice which either party may
or is required to give, shall be given by mailing the same, postage prepaid, to
Lessee at the premises, or Lessor at the address shown below, or at such other
places as may be designated by the parties from time to time.

 

25.                                 HOLDING OVER:  Any holding over after the
expiration of this lease, with the consent of Lessor, shall be construed as a
month-to-month tenancy at a rental of:  The rent for the last month of the
initial term of the lease, plus ten (10%).

 

26.                                 TIME:  Time is of the essence of this lease.

 

27.                                 HEIRS, ASSIGNS, SUCCESSORS:  This lease is
binding upon and inures to the benefit of the heirs, assigns and successors in
interest to the parties.

 

28.                                 TAX INCREASE:  In the event there is any
increase during any year of the term of this lease in the City, County or State
real estate taxes over and above the amount of such taxes assessed for the tax
year during which the term of this lease commences, whether because of increased
rate or valuation, Lessee shall pay to Lessor upon presentation of paid tax
bills an amount equal to 5.24% of the increase in taxes upon the land and
building in which the leased premises are situated.  In the event that such
taxes are assessed for a tax year extending beyond the term of the lease, the
obligation of Lessee shall be proportionate to the portion of the lease term
included in such year.

 

29.                                 COST OF LIVING INCREASE:  The rent provided
for in paragraph 2 shall be adjusted effective upon the first day of the month
immediately following the expiration of 12 months from date of commencement of
the term and upon the expiration of each 12 months thereafter in accordance with
changes in the San Francisco-Oakland-San Jose Index for All Urban Consumers
(1982-84=100) hereinafter called the “CPI”  The monthly rent shall be increased
to an amount equal to the monthly rent set forth in paragraph 2 multiplied by a
fraction the numerator of which is the CPI for the second calendar month
immediately preceding the adjustment date and the denominator of which is the
CPI for the second calendar month preceding the commencement of the lease term
Provided, however, in no event shall the monthly rent be less than the amount
set forth in paragraph 2.

 

30.                                 LESSOR’S LIABILITY:  The term “Lessor”, as
used in this paragraph, shall mean only the owner of the real property or a
Lessee’s interest in a ground lease of the premises.  In the event of any
transfer of such title or interest, the Lessor named herein (or the grantor in
case of any subsequent transfers) shall be relieved of all liability related to
Lessor’s obligations to be performed after such transfer.  Provided, however,
that any funds in the hands of Lessor or Grantor at the time of such transfer
shall be delivered to Grantee.  Lessor’s aforesaid obligations shall be binding
upon Lessor’s successors and assigns only during their respective periods of
ownership.

 

31.                                 ESTOPPEL CERTIFICATE:

                                                (a)  Lessee shall at anytime
upon not less than ten (10) days’ prior written notice from Lessor execute,
acknowledge and delivered to Lessor a statement in writing [1] certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease, as so modified,
is in full force and effect), the amount of any security deposit, and the date
to which the rent and other charges are paid in advance, if any, and [2]
acknowledging that there are not, to Lessee’s knowledge, any uncured defaults on
the part of Lessor hereunder, or specifying such defaults if any are claimed. 
Any such statement may be conclusively relied upon by any prospective purchaser
or encumbrancer to the Premises.

 

                                                (b)  At Lessor’ option, Lessee’s
failure to deliver such statement within such time shall be a material breach of
this Lease or shall be conclusive upon Lessee [1] that this Lease is in full
force and effect, without modification except as may be represented by Lessor,
[2] that there are no uncured defaults in lessor’s performance, and [3] that not
more than one month’s rent has been paid in advance or such failure may be
considered by Lessor as a default by Lessee under this Lease.

 

                                                (c)  If Lessor desires to
finance, refinance, or sell the Premises, or any part thereof, Lessee hereby
agrees to deliver to any lender or purchaser designated by Lessor such financial
statements of Lessee as may be reasonably required by such lender or purchaser. 
Such statements shall include the past three years’ financial statements of
Lessee.  All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.

 

32.                                 COMMON AREA EXPENSES:  In the event the
demised premises are situated in a shopping center or in a commercial building
in which there are common areas, Lessee agrees to pay his pro-rata share of
maintenance, taxes, and insurance increases for the common area.

 

33.                                 ADDENDUM:  An addendum, signed by the
parties [X] is attached, [ ] is not attached hereto.

 

ENTIRE AGREEMENT:  The foregoing constitutes the entire agreement between the
parties and may be modified only by a writing signed by both parties.  The
following Exhibits, if any, have been made a part of this lease before the
parties’ execution hereof:

 

See ADDENDUM #1 and Exhibit “A”

 

LESSEE UNDERSTANDS THAT THIS IS A PROPOSAL TO LEASE AND DOES NOT BIND LESSOR
UNTIL APPROVED AND ACKNOWLEDGED BY LESSOR.

 

The undersigned Lessee hereby acknowledges receipt of a copy hereof.

 

 

 

 

AGREED LESSEE:

 

AGREED LESSOR:

 

Monterey Pasta Company

 

Conrad Family Trust

 

a Delaware Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Brinkman

 

 

By:

/s/ Jim Conrad

 

 

Steve Brinkman, Chief Financial Officer.

 

 

Jim Conrad, Trustee

 

Date:

01-02-03

 

Date:

1-3-03

 

Address:

1528 Moffett Street

 

Address:

1518 Moffett Street

 

 

Salinas, CA 93905

 

 

Salinas, CA 93905

 

 

 

 

 

 

 

Phone:

753-6262

 

Phone:

422-1722

 

Fax:

755-0684

 

Fax:

422-1762

 

 

2

--------------------------------------------------------------------------------


 

ADDENDUM # 1

 

THIS ADDENDUM IS ATTACHED TO AND MADE A PART THE OF THAT CERTAIN LEASE AGREEMENT
DATED DECEMBER 20, 2002 WHEREIN MONTEREY PASTA COMPANY IS REFERRED TO AS LESSEE
AND THE CONRAD FAMILY TRUST IS REFERRED TO AS LESSOR FOR THAT REAL PROPERTY
COMMONLY KNOWN AS 1514 MOFFETT STREET SUITE E. SALINAS, CALIFORNIA 93905.

 

7.                         MAINTENANCE, REPAIRS, ALTERATIONS:

 

Lessor at Lessor’s sole cost and expense shall complete the following
improvements in the demised premises:

 

a. Paint the entire premises with building standard paint, color by tenant.

b. Install new carpet with building standard carpet, color to be selected by
tenant.

c. Construct two new offices as shown on Exhibit “A” to include wallpaper on the
walls designated (W) with building standard wallpaper, color to be selected by
tenant, and a glass window 4’x 4’ in the walls designated by (G) the remaining
walls to be painted with standard paint and color as selected in paragraph a.

d. Heating and Air Conditions in the new offices.

 

8.                         INDEMNIFICATION:

Lessee shall indemnify and hold Lessor harmless against any and all claims
arising from the negligence of Lessee, its officers, agents, invitees or
employees, or arising from the failure of Tenant to comply with any covenant or
agreement required to be performed herein by Lessee, and shall at Lessee’s own
expense defend Lessor against suits or actions arising from such injury or
damage and all appeals therefrom, and shall satisfy from discharge any judgement
or decree that may be awarded against Lessor in any such proceeding.  Lessee
shall not be required to indemnify, defend or hold Lessor harmless from or
against claims, liability, loss, cost or expenses arising out of (i) the breach
by Lessor or Lessor’s agents, employees, licensees, invitees, or independent
contractors (collectively “Lessor’s Agents”), of any covenant, representation or
warranty under this Lease, or (ii) any negligence or willful misconduct of
Lessor or Lessor’s Agents.  Lessor shall indemnify and hold Lessee harmless
against any and all claims from the negligence of Lessor  or Lessor’s Agents or
arising from Lessor’s failure to comply with any covenant or agreement required
to be performed by Lessor herein and Lessor shall at Lessor’s expense, defend
Lessee against any actions arising from such injury or damage and all appeals
therefrom and shall satisfy and discharge any judgement or decree that may be
awarded against Lessee in any such proceeding.

 

34.                   PARKING:

 

Lessee shall be allowed along with the other tenants in the complex the
non-exclusive use of four (4) parking spaces on a first come first serve basis.

 

Agreed Lessee:

Agreed Lessor:

 

 

 

 

Monterey Pasta Company

Conrad Family Trust

a Delaware Corporation.

 

 

 

 

 

 

By:

 /s/ Steve Brinkman

 

By:

 /s/ Jim Conrad

 

 

Steve Brinkman,
Chief Financial Officer

 

Jim Conrad, Trustee

 

 

 

 

Date:

 1-02-03

Date:

 1-3-03

 

3

--------------------------------------------------------------------------------


 

Exhibit "A"

 

 

[GRAPHIC]

 

 

4

--------------------------------------------------------------------------------